PER CURIAM.
In anticipation of the 24th Amendment to the United States Constitution prohibiting the exaction of a tax as a qualification for voting in a federal election, Virginia amended its laws to provide for dual registration and qualification of voters.
A person, otherwise qualified, who has paid his poll tax is entitled to register and vote in all elections, both state and federal. A person, otherwise qualified, who has not paid his poll tax is entitled to register for federal elections only. The statutes require separate registration rolls. A person registered only for federal elections is not registered for all elections. In all other respects the requirements and procedures for registration are identical. §§ 24-17, 24-17.1, 24-67, and 24-67.1, Code of Virginia.
The plaintiff registered for federal elections. Several months later she paid all poll taxes due as a prerequisite to voting in state elections. She was not allowed to vote in state elections because she had not registered for all elections.
Virginia’s poll tax was held to violate the Equal Protection Clause of the 14th Amendment in Harper v. Virginia State *643Board of Elections and Butts v. Harrison, 86 S.Ct. 1079, 16 L.Ed.2d 169 (U.S. Mar. 24, 1966). These cases invalidated the classification of registrants and voters on the basis of whether or not they have paid a poll tax. No rational basis exists for distinction between persons registered to vote only in federal elections and those registered to vote in all elections. The provisions of Virginia’s dual voter registration and qualification laws which treat persons who are registered only for federal elections differently from persons registered for all elections violate the Equal Protection Clause of the 14th Amendment. Carrington v. Rash, 380 U.S. 89, 85 S.Ct. 775, 13 L.Ed.2d 675 (1965).